DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2020 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated October 5, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9 – 11, 13, 14, 15, 17, 20, 22 – 25, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (USPGPub 2004/0180177 A1) in view of Coates et al. (USPN 8,534,419).

Ray et al. disclose a flooring assembly (Figures; Paragraph 0013, lines 11 – 14) comprising: a) at least one vertically lapped fibrous material layer having a first surface and an opposing second surface (Figure 2, #14; Paragraph 0014, lines 6 – 9, the surface not attached to another layer); c) at least one moisture impermeable membrane layer located adjacent the second surface of the at least one vertically lapped fibrous material layer (Paragraph 0020, lines 7 – 24; Figures 2 and 3, #16); and d) a second adhesive layer located in direct planar contact with a second surface of the at least one moisture impermeable membrane layer (Paragraph 0020, lines 7 – 24, wherein the film layer may be coated with a pressure sensitive adhesive); wherein the flooring assembly provides acoustic damping (Abstract; Paragraph 0013, lines 11 – 14) as in claim 1. With respect to claim 3, a composite layer is located above all other layers (Paragraph 0023, lines 4 – 6). For claim 9, the at least one moisture impermeable membrane layer is located in direct planar contact with the second surface of the at least one vertically lapped fibrous material layer (Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive). In claim 10, the assembly comprises a. exactly one vertically lapped fibrous material layer (Figure 2, #14; Paragraph 0014, lines 6 - 9); b. exactly one moisture impermeable membrane layer located in direct planar contact with the second surface of the vertically lapped fibrous material layer (Paragraph 0020, lines 10 – 12, wherein the layer is both impermeable and adhesive); and d. a second adhesive layer located in direct planar contact with the second surface of the moisture impermeable membrane layer (Paragraph 0020, lines 10 – 12, wherein the layer 2 greater and about 800 g/ m2or less (Paragraphs 0012, lines 1 – 13; 0014, lines 1 – 5; 0015, lines 1 – 5; and 0023, lines 6 – 10). As in claim 14, the at least one of the vertically lapped fibrous material layer comprises a polyethylene terephthalate material (Paragraph 0024, lines 23 – 30). With respect to claim 17, the assembly is substantially free of any liquid adhesive (Paragraph 0020, lines 8 – 12, wherein the layer is adhesive or coated with an adhesive and is silent with regard to a liquid). Regarding claim 20, the second adhesive layer adheres to any adjacent layer without use of any solvent (Paragraph 0020, lines 8 – 12, wherein the layer is adhesive or coated with an adhesive and is silent with regard to the presence of a solvent).  For claim 22, the at least one of the vertically lapped fibrous material layer is a thermally bonded material (Paragraph 0019, wherein the material is thermoformable).  In claim 23, the assembly is substantially free of any foam material (Paragraphs 0012 – 0025, wherein none of the materials mentioned in the construction contain foam). With regard to claim 24, the at least one moisture impermeable membrane layer comprises a polymeric material (Paragraph 0020, lines 8 – 12, wherein the material is polymeric). As in claim 25, the at least one moisture impermeable membrane layer has a thickness of about 50 µm or greater and about 1000 µm or less (Paragraph 0020, lines 14 – 16). With respect to claim 46, the at least one of the moisture impermeable membrane layer comprises a polyolefin (Paragraph 0020, lines 18 – 21). Regarding claim 49, there is a first adhesive layer, the second adhesive layer, or both, is a pressure sensitive adhesive comprising a flexible substrate and an adhesive along the flexible substrate (Paragraph 0020, lines 5 – 10, wherein the polymer film is a flexible substrate coated with a pressure sensitive adhesive).  However, Ray et al. fail to disclose a first adhesive layer located adjacent the first surface of the at least one vertically 

Coates et al. teach an assembly (Figures; Abstract) having a first adhesive layer located adjacent the first surface of a fibrous material (Figure 1, #2) and a second adhesive (Figure 1, #4 as an outer layer), wherein a material is located adjacent an outermost side of the first adhesive layer (Figure 1, #1), and a first adhesive layer is located in direct planar contact with the fibrous material layer (Figure 1, #2), a UV cured adhesive (Column 4, lines 42 – 54) for the purpose of adhering layers together while allowing a lightweight assembly to be formed (Column 4, lines 19 – 27).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first adhesive on a fibrous layer and a UV cured adhesive in Ray et al. in order to adhere layers together while allowing a lightweight assembly to be formed as taught by Coates et al.

Claims 18, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (USPGPub 2004/0180177 A1) in view of Coates et al. (USPN 8,534,419) as applied to claim 1 above, and further in view of Grube et al. (USPGPub 2013/0327590 A1).
Ray et al., as modified with Coates et al., disclose the claimed invention except for the moisture impermeable membrane layer comprises a low density polyethylene material, the flooring assembly is applied in between a concrete slab and a floor, and the floor is a wood floor.  

Grube et al. teach a flooring assembly (Figures; Paragraph 0017, line 8) having the moisture impermeable membrane layer comprises a low density polyethylene material (Paragraph 0027, lines 25 - 28), the at least one moisture impermeable membrane layer comprises a polymeric material (Paragraph 0027, lines 25 - 28), the at least one moisture impermeable membrane layer has a thickness of about 50µm or greater and about 1000µm or less (Paragraphs 0033, lines 6 – 7; 0034, lines 5 – 6; 0035), the flooring assembly is applied in between a concrete slab and a floor (Paragraph 0022, lines 3 - 6), and the moisture impermeable membrane layer comprise a polyamide, a polyolefin, a polycarbonate, a polyester, an epoxy based material, a thermoplastic polyurethane, or any combination thereof (Paragraph 0027) for the purpose of controlling noise in an environment (Paragraph 0001).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a moisture impermeable membrane layer of a specific material in the modified Ray et al. in order to control noise in an environment as taught by Grube et al.

With regard to the limitation of “the floor is a wood floor”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 3, 5, 9 – 11, 13, 14, 15, 17, 20, 22 – 25, 46 and 49 under 35 U.S.C. 102 rejection as anticipated by Ray et al. have been fully considered and are persuasive due to the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ray et al. (USPGPub 2004/0180177 A1) in view of Coates et al. (USPN 8,534,419).

In response to Applicant’s argument that Ray et al. fails to disclose the first adhesive layer, a fibrous material, a moisture impermeable layer and a second adhesive layer, please the rejection of Ray et al. in view of Coates et al. with clarification the cited areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
January 27, 2021